Case 4:17-cv-14095-MFL-RSW ECF No. 73, PageID.991 Filed 01/07/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

WILLIAM CALVIN HUNT,

      Plaintiff,                                  Case No. 17-cv-14095
                                                  Hon. Matthew F. Leitman
v.

WALMART STORE INC., et al.,

     Defendants.
__________________________________________________________________/

                  ORDER DENYING PLAINTIFF’S
             MOTION FOR RECONSIDERATION (ECF No. 72)

      On November 12, 2020, the Court issued an order that, among other things,

granted Defendants’ motions for summary judgment in this action. (See Order, ECF

No. 70.) Plaintiff William Calvin Hunt has now filed a motion for reconsideration.

(See Mot. for Reconsideration, ECF No. 72.) The Court has reviewed the motion.

Hunt has failed to show any error in the Court’s ruling.      Hunt’s motion for

reconsideration is therefore DENIED.

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: January 7, 2021




                                        1
Case 4:17-cv-14095-MFL-RSW ECF No. 73, PageID.992 Filed 01/07/21 Page 2 of 2




       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on January 7, 2021, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       2
